Citation Nr: 0332123	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  00-06 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002) for a disability related to hepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel

INTRODUCTION

The veteran served on active duty from August 1979 to August 
1982.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 1999 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  


REMAND

The veteran in this action is seeking compensation under 
38 U.S.C.A. § 1151 for a disability related to hepatitis.  
The veteran contends that he contracted hepatitis from a 
blood transfusion while hospitalized at the VA Palo Alto 
Medical Center in May 1987.  The veteran contends that he was 
treated in the emergency room after being over-sedated and 
his blood pressure dropped to 70/0, at which time he received 
emergency blood transfusions.  

A June 1987 VA discharge summary demonstrates that the 
veteran was hospitalized at the VA Medical Center in Palo 
Alto, California, on May 11, 1987 for a psychiatric disorder.  
The discharge summary notes that on May 12, 1987, the veteran 
was transferred to the emergency room after mistakenly being 
over-sedated with 100 mg of Thorazine, responding only to 
pain stimuli and with a blood pressure of 70/0.  The 
discharge summary states that the veteran was maintained on 
observation in the emergency room for almost 24 hours, still 
sedated, without reference to any blood transfusion or other 
treatment.  However, no actual treatment records from the 
emergency room are not of record.  The record further 
demonstrates that the veteran has been receiving Social 
Security Administration (SSA) benefits since December 1987, 
although the nature of the disability contemplated by the SSA 
is not known.  

There has also been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)) was 
signed into law by the President.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The VCAA also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (holding that VA could not 
assist in the development of a claim that was not well 
grounded).  

Pursuant to the VCAA, VA must make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  See VCAA, § 7(a), 114 Stat. At 2099-2100.  
As the veteran's claim was not yet final as of the date of 
enactment, the VCAA is applicable.  The Board notes that the 
record reflects that the veteran has been notified of the 
VCAA in relation to other claims, but he has not been 
notified of the changes in the law as they relate to this 
claim.  

In order to fulfill VA's duty to assist the veteran in 
obtaining all necessary evidence, a remand of this claim is 
necessary to obtain the veteran's May 1987 emergency room 
records and his SSA records.  

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are accomplished.  In part, 
the RO should contact the VA Medical 
Center in Palo Alto, California, and 
request a search for the veteran's 
emergency room treatment records from May 
12-13, 1987.  The RO should also contact 
the VA Medical Center in Fresno, 
California and request copies of all 
medical treatment records related to the 
veteran dated prior to July 1987.  Any 
indicated archived records should be 
retrieved and associated with the claims 
folder.  If no records are found, a 
negative reply should be requested and 
associated with the claims folder.  

3.  The RO should contact the Social 
Security Administration and obtain any 
records pertinent to the veteran's claim 
for Social Security disability benefits 
as well as the medical records relied 
upon concerning that claim.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  Any additional development that 
is indicated, such as a medical opinion, 
should be accomplished.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Thereafter, subject to current 
appellate procedures, this case should be returned to the 
Board for further appellate consideration, if appropriate.  
The purpose of this REMAND is to obtain additional 
development and adjudication.  The Board intimates no opinion 
as to the outcome of this case.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled 
expeditiously.  


	                  
_________________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



